                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    BRITTANY ANDRY                                                                 CIVIL ACTION

    VERSUS                                                                             NO: 19-11340

    WERNER ENTERPRISES OF                                                           SECTION: T(2)
    NEBRASKA, ACE AMERICAN
    INSURANCE COMPANY, AND ABERA
    DEBELE

                                                ORDER

           Before the Court is a Motion for Partial Summary Judgment1 filed by Werner Enterprises,

Inc. (“Werner”). Brittany Andry (“Plaintiff”) has filed an opposition.2 For the following reasons,

the motion for partial summary judgment is GRANTED.



                        FACTUAL AND PROCEDURAL BACKGROUND

           This matter arises out of an automobile accident that occurred on March 28, 2018. Plaintiff

alleges her vehicle was struck by a vehicle owned by Werner Enterprises of Nebraska (“Werner”)

and operated by Werner’s employee Abera Debele (“Debele”). Plaintiff asserts claims against

Werner for negligent hiring, training, retention, instruction, and/or supervision of Debele. Plaintiff

also alleges that Werner is vicariously liable for Debele’s negligence pursuant to the doctrine of

respondeat superior. Werner has filed a motion for partial summary judgment contending that,

because Werner stipulated that Debele was in the course and scope of his employment at the time

of the accident, Plaintiff cannot simultaneously pursue respondeat superior and direct negligence

claims against Werner.




1
    R. Doc. 5.
2
    R. Doc. 11.


                                                    1
                                           LAW AND ANALYSIS

           Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”3 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 4 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”5 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.6 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”7

           Louisiana law applies to this diversity action.8 As Plaintiff points out, there is no binding

precedent under Louisiana law controlling this issue.9 “If there is no ruling by the state’s highest

court on the specific question, the Court must make an Erie guess as to how the state’s highest

court would decide the issue.”10 Several federal courts in Louisiana have recently engaged in

making an Erie guess on this issue and have held that a plaintiff cannot bring claims against an

employer for both vicarious liability and direct negligence when the employer has stipulated that




3
  Fed. R. Civ. P. 56(a).
4
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
5
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
6
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
7
  Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
8
  Seacor Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 675, 681 (5th Cir. 2011).
9
  R. Doc. 11.
10
   Thomas v. Chambers, 2019 WL 1670745, at *6 (E.D. La. Apr. 17, 2019).


                                                         2
the employee was in the course and scope of his employment at the time of the accident.11 The

Court agrees with this majority position, and Plaintiff has not provided this Court with any reason

to reach a different result than other courts that have already considered this issue.

                                               CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Partial

Summary Judgment12 is GRANTED, and Plaintiff’s claim for direct negligence against Werner

is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, on this _____ day of January, 2020.




                                                                GREG GERARD GUIDRY
                                                              UNITED STATES DISTRICT JUDGE




11
   Id; Dennis v. Collins, 2016 WL 6637973, at *8 (W.D. La. Nov. 9, 2016); Wright v. Nat'l Interstate Ins. Co., 2017
WL 5157537, at *1 (E.D. La. Nov. 7, 2017); Coffey v. Knight Refrigerated, LLC, 2019 WL 5684258, at *2 (E.D. La.
Nov. 1, 2019).
12
   R. Doc. 5.


                                                        3
